Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 12/23/2021.
Claims 42-61 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazmi et al. (2008/0133701 hereinafter Kazmi) in view of Price et al. (7,813,954 hereinafter Price) .
	With respect to claims 42, 49, 56, Kazmi teaches discloses a method in a computing system for processing a search query, the computing system having a processor and memory, the method comprising: identifying one or more media sequences satisfying the query ([0003], [0007], [0009], [0024-30], [0034-39], [0043- 53], 
	identifying for each identified media sequence an advertising message ([0003], [0007], [0009], [0024-30], [0034-39], [0043-53], [0059], [0062], [0067-74], [0081], [0087], [0112- 116], [0135-136], [0154-156], user searches system via keyword search entry to search for existing playlist compiled and stored in content system, playlists are stored according to either default or user-specified keywords, matching playlists returned to user in the form of a URL based on keyword search, content items of playlists include ad tags specifying where an advertisement is to be inserted (i.e. “identifying an advertisement message” as claimed)); generating, for each identified media sequence, a link comprising a first identifier for the respective media seguence and a second identifier for the respective identified advertising message ([0003], [0007], [0009], [0024-30], [0034- 39], [0043-53], [0059], [0062], [0067-74], [0081], [0087], [0112-116], [0135-136], [0154-156], user searches system via keyword search entry to search for existing playlist compiled and stored in content system, playlists are stored according  to either default or user-specified keywords, matching playlists returned to user in the form of a URL (i.e. “first identifier” as claimed) based on keyword search, content items of playlists include ad tags (i.e. “second identifier” as claimed) specifying where an advertisement is to be inserted, user selects URL to play content of playlist); and in response to the query, returning a search result including the link for each of identified 
	With respect to metadata describing the content of the media sequence. Kazmi teaches on paragraph 0038 “ad tag (which specified where an advertisement is to be inserted) start time (if the Stream is a portion of the file), duration, and expiration date. ”.  	Kazmi is silent as to the ad tag being metadata and for the ads to be based on user preferences associated with a user profile.  Price teaches “advertisements tailored to the characteristic viewing preferences of a user” (title) and on Figure 8 “operational block 224, the compatibility between the stored advertising segments 32 and the characteristic viewing preferences of the current user is determined. In certain embodiments, determining the compatibility comprises comparing the metadata 50 for each stored advertising segment 32 to the user profile 80 of the current user. For example, if the user profile 80 identifies the current user as having a viewing preference regarding safety ratings of automobiles, an advertising segment 32 corresponding to the high safety ratings of the advertised model of automobile would have a high compatibility with the current user. Similarly, the compatibility between a particular .  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the ad tag based on the query of Kazmi to include the teachings of Price of comparing the metadata 50 for each stored advertising segment 32 to the user profile 80 of the current user, because such a modification would allow to better customize the result of the query of Kazmi by matching the metadata for each stored advertisement segment to the user’s profile.  

	With respect to claims 43, 50, 57 Kazmi further teaches accessing a relational database that indexes an identifier of each of the one or more advertising messages to at least one content type (i.e. Content Management (CM) Database 118. As described in greater detail below with reference to FIG. 2, the CM Database 118 includes numerous relational databases or tables in a database. In general, the CM Database 118 preferably includes account information, which identifies each clients account, stream information, which identifies and describes each item of streaming content within a clients account, playlist information, which identifies and describes each client's playlist, batch information, which defines the status of each client's batch up-load requests, and storage location information, which tracks the storage of content on the repository 106 and streaming media 120 servers)(paragraph 0029).
	
	With respect to claims 44, 51, 55,  58 , Kazmi teaches identifiers of the identified media sequence and the selected one or more advertising messages (on paragraph 
	Kazmi is silent as to encrypting and decrypting the identifiers using a key. Official Notice is taken that it is old and well known to encrypt and decrypt information using a key.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included encrypting and decrypting the identifiers using a key, because such a modification would protect the identifiers from possible hackers.

	With respect to claims 45-47, Kazmi teaches the media sequence presented at the user device in conjunction with the advertising message; wherein the generated link causes the one or more advertising messages to be presented in conjunction with the media content (matching playlists returned to user in the form of a URL based on keyword search, content items of playlists include ad tags specifying where an advertisement is to be inserted, user selects URL to play content of playlist with inserted ad content)(paragraphs ([0003], [0007], [0009], [0024-30], [0034- 39], [0043-53], [0059], [0062], [0067-74], [0081], [0087], [0112-116], [0135-136], [0154-156].

	With respect to claim 48, Kazmi teaches identifiers of the identified media sequence and the selected one or more advertising messages (on paragraph 0038 “ad tag (which specified where an advertisement is to be inserted) start time (if the Stream is a portion of the file), duration, and expiration date). 
	Kazmi is silent as to encrypting and decrypting the identifiers using a key. Official Notice is taken that it is old and well known to encrypt and decrypt information using a 
	
	With respect to claims 52, 59, Kazmi teaches the media sequence type is one or more of an audio type, a video type, or a video including audio type (i.e. content can be any type, including, for example, music videos, television programs, distance learning, video conferences and other web broadcasts, which can be uploaded via FTP, HTTP or other ingest mechanisms)(paragraph 0027). 
   
	With respect to claims 53-54, 60, Kazmi teaches the media sequence presented at the user device in conjunction with the advertising message; wherein the generated link causes the one or more advertising messages to be presented in conjunction with the media content (matching playlists returned to user in the form of a URL based on keyword search, content items of playlists include ad tags specifying where an advertisement is to be inserted, user selects URL to play content of playlist with inserted ad content)(paragraphs ([0003], [0007], [0009], [0024-30], [0034- 39], [0043-53], [0059], [0062], [0067-74], [0081], [0087], [0112-116], [0135-136], [0154-156].

	With respect to claims 55 and 61, Kazmi teaches identifiers of the identified media sequence and the selected one or more advertising messages (on paragraph 0038 “ad tag (which specified where an advertisement is to be inserted) start time (if the Stream is a portion of the file), duration, and expiration date). 


References pertinent to Applicant’s disclosure:
	Alexander et al. (US 2005/0027821 Al) (hereinafter Alexander) discloses a method of direct targeted media advertising over peer-to-peer networks. Specifically, Alexander allows a user to search for various media files via search query functionality and a results servers responds to the request with matching results. Upon a user clicking on a search result, the specific referenced media file is retrieved/downloaded for playing. Once the particular file is downloaded a request is sent to a reflector server which uses the particular file to retrieve additional content such as advertising.

	“Digital Insertion of Advertising Into A Digital Stream (DID)”, by E. McGrath. 
SeaChange International, USA. International Broadcasting Convention, 12-16 September 1997. Conference Publication No. 447. Pages 258-261. Teaches general pertinent disclosure regarding multimedia content and advertisement integration/insertion within media content via links, including metadata files and ad insertion into multimedia content.

.

Response to Arguments
The Double Patenting rejections have been withdrawn in view of Applicant’s arguments filed on 12/23/2021.
Applicant’s arguments with respect to claims 42-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
Point of contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688